         Case 1:21-cv-00462-RP Document 1-1 Filed 05/24/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

AKSART, LP, and ANNE SMALLING                §
in her capacity as Trustee of the Nancy E.   §
Meinig Revocable Trust,                      §
                                             §
      Plaintiffs                             §
                                             §
v.                                           §          C.A. NO.: 1:21-CV-462
                                             §
AIG PROPERTY CASUALTY                        §
COMPANY                                      §
                                             §
      Defendant                              §

                        INDEX OF MATTERS BEING FILED

      Tab 1         Index of Matters Being Filed.

      Tab 2         Civil Cover Sheet.

      Tab 3         All executed process in the case.

      Tab 4         Pleadings asserting causes of action, e.g., petitions, counterclaims,
                    cross actions, third-party actions, interventions and all answers to
                    such pleadings.

      Tab 5         All orders signed by the state judge; None.

      Tab 6         The docket sheet.

      Tab 7         A list of all counsel of record, including addresses, telephone
                    numbers and parties represented.
